—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Suffolk County (Cannavo, J.), dated April 30, 1998, which denied their motion for summary judgment dismissing the complaint and granted the plaintiff’s cross motion to amend the caption to reflect the proper name of the plaintiff.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court did not err in granting the plaintiff’s cross motion to amend the caption to reflect the proper name of the plaintiff (see, CPLR 305 [c]; 2001; First Wis. Trust Co. v Hakimian, 237 AD2d 250; Homemakers, Inc. v Williams, 100 AD2d 505; Covino v Alside Aluminum Supply Co., 42 AD2d 77, 80; A.A. Sutain Ltd. v Montgomery Ward & Co., 22 AD2d 607, affd 17 NY2d 776).
The defendants’ remaining contentions are without merit. Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.